UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IVAN LOPEZ,

                                        Plaintiff,
                                                              19-CV-3950 (JPO)
                        -v-
                                                                    ORDER
 RAPID PARTS PLUS AUTO, INC., et al.,

                                        Defendants.


J. PAUL OETKEN, District Judge:

       On November 15, 2019, Plaintiff indicated in a status letter that the parties have

conferred about possible conditional collective certification, but that Defendants would not

agree. (Dkt. No. 20.) There has been no further communication with the Court regarding this

issue, and Plaintiffs have not yet moved for conditional collective certification.

       Counsel for the parties are directed to appear by telephone for a conference on January 6,

2020, at 12:30 p.m. to address the issue of conditional collective certification. Counsel shall

jointly call chambers at 212-805-0266 at that time.

       SO ORDERED.

Dated: December 16, 2019
       New York, New York


                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
